 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    KENNETH HILL,                                      No. 2:19-cv-00448 MCE DB P
12                       Plaintiff,
13           v.                                          ORDER
14    SCOTT KERNAN, et al.,
15                       Defendants.
16

17
            Plaintiff, a state prisoner proceeding pro se, has filed this civil rights action seeking relief
18
     under 42 U.S.C. § 1983. The matter was referred to a United States Magistrate Judge pursuant to
19
     28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
20
            On March 3, 2020, the magistrate judge filed findings and recommendations herein which
21
     were served on all parties and which contained notice to all parties that any objections to the
22
     findings and recommendations were to be filed within fourteen days. Plaintiff and the defendants
23
     have filed objections to the findings and recommendations.
24
            In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
25
     court has conducted a de novo review of this case. Having carefully reviewed the entire file, the
26
     court finds the findings and recommendations to be supported by the record and by proper
27
     analysis.
28
 1          Accordingly, IT IS HEREBY ORDERED that:
 2          1. The findings and recommendations filed March 3, 2020, are adopted in full; and
 3          2. Defendants’ motion to dismiss (ECF No. 6) is DENIED without prejudice.
 4          IT IS SO ORDERED.
 5   Dated: April 3, 2020
 6

 7

 8

 9

10   /


11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
                                                    2
